Citation Nr: 0405861	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  03-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly dependency and indemnity 
compensation for aid and attendance or being housebound.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The appellant is the surviving widow of a veteran, who had 
active service from March 1945 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Manila, Philippines.


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish her claim; all reasonable development necessary 
for the disposition of the instant case has been completed. 

2. The medical evidence does not establish that the appellant 
is helpless or blind or nearly helpless or blind, and/or that 
she is a patient in a nursing home because of mental or 
physical incapacity.

3. The medical evidence does not establish that the appellant 
requires the daily assistance of another to perform the 
activities of daily living or to protect herself from the 
dangers of her environment.


CONCLUSION OF LAW

The criteria for special monthly dependency and indemnity 
compensation for aid and attendance or being housebound have 
not been met. 38 U.S.C.A. §§ 1502, 1541, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 (2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Background

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
enacted to clarify the duty of VA to assist claimants in 
developing evidence pertinent to their claims for benefits.  
The VCAA eliminates the requirement that a claim be well 
grounded before VA's duty to assist arises.  The VCAA 
requires VA to make reasonable efforts to assist a claimant 
in obtaining evidence to substantiate his or her claim, 
unless there is no reasonable possibility exists that 
assistance would aid in substantiating the claim.  

Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
January 2002 rating decision and the March 2003 Statement of 
the Case provided to the appellant, specifically satisfy the 
requirement at § 5103A of VCAA in that they clearly notify 
her of the evidence necessary to substantiate her claim.  

By letter dated in August 2001, the RO informed the appellant 
of how responsibilities in developing the record are divided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letter 
also advised the appellant to send in any other additional 
information or evidence in support of her claim within 60 
days from the date of the letter; otherwise, the RO would 
proceed with the claim based upon the evidence of record.  
The Board finds these advisements are in compliance with 
current statutes.  See Veterans Benefits Act of 2003, P.L. 
108- 183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) (permits VA to adjudicate a 
claim within a year of receipt.)  This provision is 
retroactive to November 9, 2000, the effective date of the 
VCAA.  The Board also notes that the appellant continued to 
submit evidence as late as December 2001, approximately 90 
days after the development letter and the RO's development 
continued with the appellant's cooperation through April 
2002.  Finally, the Board observes that the initial 
development letter was sent over four months before the 
appellant's claim was adjudicated.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004)(ruling 
that a development letter must be sent prior to the initial 
adjudication of the claim).

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  The 
appellant has had ample notice of what might be required or 
helpful to establish her claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).

With respect to the applicable law, where a surviving spouse 
who is entitled to death pension is in need of the regular 
aid and attendance of another person, an increased rate of 
pension is payable. 38 U.S.C.A. § 1541(d) (West 2002). For 
pension purposes, a person shall be considered to be in need 
of regular aid and assistance if such person (1) is a patient 
in a nursing home on account of mental or physical 
incapacity; (2) is helpless or blind, or so nearly helpless 
or blind as to need the regular aid and attendance of another 
person; or (3) establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a). 38 U.S.C.A. § 1502(b) (West 2002); 38 C.F.R. § 
3.351(b), (c) (2003).

Section 3.352(a) prescribes that determinations as to the 
need for aid and attendance must be based on actual 
requirements of personal assistance from others. In making 
such determinations, consideration is given to such 
conditions as the following: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of claimant to feed himself/herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his/her daily environment. 
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed. 
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made. The particular personal functions, which the 
claimant is unable to perform, should be considered in 
connection with his/her condition as a whole. It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need. 38 C.F.R. § 3.352(a) (2003).

R.O.A., M.D.  certified in March 2000 that he treated the 
appellant since November 1999.  He provided the following 
final diagnoses:  gouty arthritis, acute; cervical strain; 
and arthritis, right ankle degenerative joint disease type.  
Dr. A. recommended daily physical therapy for five days, 
medications as prescribed, and re-evaluation in one week.  He 
indicated the appellant began physical therapy in November 
1999 and continued approximately one month, then resumed in 
March 2000.

M.B-P., M.D. certified in March 2000 that he examined the 
appellant on two occasions in November 1999.  He indicated 
diagnoses of cervical arthritis, degenerative C4-C6, and 
bronchitis.  She recommended physical therapy.

The appellant underwent a compensation and pension physical 
examination in May 2000.  The claims file was unavailable.  
The appellant reported that this was her first VA 
examination.  Her daughter accompanied her.  Present 
complaints were poor vision, joint pains, and chest pains.  
The appellant stated she uses analgesic balm and has 
undergone physical therapy twice a week since November 1999.  
She reported that she has been diagnosed to have heart 
enlargement.  The appellant stated she walks daily for five 
to ten minutes, assisted by her daughter; she stays home most 
of the time.  The examination report revealed the appellant 
was not bedridden.  Physical examination indicated both 
pupils were reactive to light.  There was slight opacity in 
the lens.  Visual acuity was 20/70 on the right and 20/30 on 
the left.  The appellant was conscious, coherent, and 
oriented, with a fairly good memory.  Her posture was 
slightly stooped.  Her gait was impaired and supported by her 
daughter.  The appellant can raise her hands over her head.  
There was slight limitation of motion in the shoulder joints.  
There was no swelling or atrophy.  The appellant was able to 
change clothes and take a bath.  There was no atrophy in the 
lower extremities.  There was slight tenderness in knees with 
no limitation of motion or contracture.  The appellant was 
hesitant to walk alone.  The examiner noted alone, the 
appellant most probably could walk within the room with 
moderately impaired gait.  The diagnoses included 
degenerative joint disease, multiple; cataract, both eyes; 
and arteriosclerotic heart disease.  The examiner recommended 
use of a cane.
 
A.F.P., M.D., wrote in November 2001 that the appellant 
suffered from pain and swelling in the wrist and fingers 
bilaterally.  Upon examination, the appellant's blood 
pressure was 168/98.  The appellant was on a number of 
medications.

The appellant underwent a C&P exam in November 2001.  Her 
daughter accompanied her to the exam.  Physical examination 
revealed the appellant was not bedridden.  Her vision was 
better than 5/200.  She was determined to be capable of 
managing her benefit payments.  The appellant was found to be 
able to protect herself from hazards and dangers with 
assistance.  She reported that she does some light household 
chores during a typical day.  The appellant appeared fairly 
nourished, conscious, coherent, and ambulatory.  Her gait was 
slow and measured with limps.  There was limited range of 
motion in the hands, wrist, and ankle.  There was limited 
range of motion in the cervical spine on extension and 
flexion.  The appellant was able to walk with assistance.  
She reported that she is able to leave the home two to three 
times a week.  The diagnoses included arthritis, wrist, ankle 
and cervical spine; hyperuricemia; and hypertension.  The 
examiner recommended a cane for ambulation.

A field examination was completed in April 2002.  The 
examiner reported the appellant is still in possession of her 
normal mental faculties and managed her own funds.  She moved 
in a slow manner and always with assistance.  The examiner 
found the appellant no longer could attend to her personal 
needs, such as, dressing, undressing, or responding to the 
call of nature without assistance.  

The appellant underwent a C&P physical examination in April 
2002. Current complaints were moderate to severe pain in the 
ankle bilaterally, the knee bilaterally, and the elbow 
bilaterally.  He appeared fairly nourished and developed.  
Thoracic was bent slightly forward.  Her grip strength was 
3/5 with limitations.  Fine movements were under control, but 
with slight tremors.  Appellant can feed herself 
independently.  She can button if assisted.  She is able to 
attend to needs of nature.  There was limitation of knee 
flexion and knee extension.  There was moderate atrophy of 
the thighs and legs.  The appellant can balance while 
walking, but with the support of a companion at times.  There 
were no restrictions in the spine.  The appellant sits and 
sleeps all the time and becomes dizzy at times.  She 
experiences loss of memory according to her daughter.  The 
appellant reported she only leaves her home for check-ups.  
The examiner recommended a cane to assist her in ambulating.  
The diagnosis was gouty arthritis, generalized.



II.  Analysis

Review of the record indicates that special monthly indemnity 
compensation for aid and attendance or being housebound is 
not warranted in this case.  VA medical examinations have 
demonstrated that the appellant is able to dress or undress 
herself, although some limitation of motion is noted in her 
shoulder, hands, and wrist and ankle joints.  The limitation 
of motion in her shoulder joints is described as only slight.  
And, although her posture and gait indicate some level of 
impairment, it is not sufficiently severe, as to warrant 
regular aid and attendance.  The April 2002 examiner did note 
some limitations with fine motor skills, but only identified 
buttoning as requiring assistance.  Upon examination the 
appellant was determined to be able to feed herself 
independently and attend to the needs of nature.  The 
evidence clearly shows she is ambulatory, but could use the 
assistance of a cane.  The record clearly substantiates the 
appellant is not bedridden and her mental faculties are 
intact.  She was also found to be able to protect herself 
from hazards and dangers without assistance.  By the 
appellant's own admission, she goes out a few times a week.  
The appellant disclosed that she even does light household 
chores during a typical day.  The Board concludes, from both 
the appellant's subjective reports and the objective medical 
evidence, that the appellant is not so helpless as to need 
regular aid and assistance.

The Board observes that the field examiner indicated in his 
April 2002 report that the appellant could no longer attend 
to her personal needs, such as, dressing, undressing, or 
responding to the call of nature without assistance.  In this 
regard, it is important to note that the field examiner is 
not a physician or other medical professional with sufficient 
training to make such a determination.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  Consequently, 
the Board does not find his opinion competent.  The 
preponderance of the evidence is against the appellant's 
claim.  Therefore, reasonable doubt is not for application.


ORDER

Special monthly dependency and indemnity compensation for aid 
and attendance or being housebound is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



